Mr. Justice Denison
delivered the opinion of the court.
The Industrial Commission awarded defendant in error, Benke, full compensation ($1,040.) under § 73 of the Workmen’s Compensation Act of 1919, for total blindness of the right eye. It is agreed that he lost but ninety per cent of the eye’s sight and retained ten per cent. The commission made a finding of “almost complete loss of vision” in the injured eye, and “That the amount of vision now remaining is of no value from a working standpoint.” Under such finding the award was right. Ind. Com. v. Johnson, 64 Colo. 461, 172 Pac. 422.
The question is one of per cent of disability not of blindness. § 73, par. g. In case of disability under the schedule in said section, the ratio of the award to the maximum should be the ratio of the proved disability to total disability, S. L. 1919, 729, par. g; and disability in the statute means disability to work. When, therefore, an eye is rendered of no use in work it is totally disabled and the award should be the maximum.
Judgment affirmed.
Mr. Justice Teller, sitting for Mr. Chief Justice Scott, and Mr. Justice Whitford concur.